Case 1:18-cV-08100-PAC Document 14 Filed 10/18/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT C. ADLER,
. 1:18-cv-081()0 (PAC)
Plaintiff, 1
v. z STIPULATION AND
|PROPOSED| ORDER
PAYWARD, INC. d/b/a/ KRAKEN,

Defendant.

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
attorneys for the parties that the time within which Defendant Payward, Inc. d/b/a Kraken may
move, answer or otherwise respond to the Complaint is hereby extended up to and including
November l, 2018.

No Provision of this Stipulation and Order shall be construed as a waiver of, and
Defendant Payward, Inc. d/b/a Kraken hereby expressly reserves, any and all defenses

There has been no previous request for extension of time with respect to Defendant

Payward, Inc. d/b/a Kraken’s time to move, answer or otherwise respond to the Complaint.

Case 1:18-cV-08100-PAC Document 14 Filed 10/18/18 Page 2 of 2

Dated: October 18, 2018

MARION & ALLEN, P.C.

By:
Ro . on

488 Madison Avenue, Suite 1120
New York, New York 10022
(212)-658-0350

Fax: (212) 308-8582

Email: rmarion@rogermarion.com

Attorneys for Plaintzf”Robert C. Adler

Dated: October 18, 2018

PIERCE BAINBRID(;E BECK
PRICE & HECHT

By _(Q§Mr>‘
istopher N. Lavigne

Adam C. Ludemann

 

20 West 23rd Street, Fifth Floor
New York, New York 10010
(213) 262-9333
clavigne@piercebajnbridge.com
aludemann@piercebainbridge.com

Attorneys for Defendant Payward, Inc.
d/b/a Kraken

SO ORDERED:

 

Hon. Paul A. Crotty
United Stated District Judge

